DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-40 are cancelled. Therefore, claims 41-67 currently pending in this Application. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 41-58, drawn to a process of preparing liquid composition comprising compound I, classified in CPC C07D 409/06.
II.	Claim 59-67, drawn to an improved process of preparing liquid composition comprising compound I, classified in CPC C07D 409/06.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to two different process of preparing a liquid composition.  The invention of Group II, is directed to an improved process which may require additional steps or reagents. 
 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected
invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Telephonic Election
  During a telephone conversation with Erica D’ Amato, on February 10, 2022, a provisional election was made without traverse to prosecute the invention of Group (I), claims 41-58 directed to a process of preparing liquid composition comprising compound I, 
    PNG
    media_image1.png
    115
    132
    media_image1.png
    Greyscale
.    Accordingly, claims 59-67 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erica D’ Amato, on February 10, 2022 and March 09, 2022.
The numbering of the claims is incorrect. There are two claims that are incorrectly numbered each twice as 47 and 48.
The application has been amended as follows: 
Please, amend the claim numbering as follows stating with the second claim that is numbered as 47: 
------
49. (New) The method of claim 41, wherein the composition comprises about 10% (v/v) polysorbate 80.  

50. (New) The method of claim 41, wherein the composition comprises from about 0.8 mg/mL to about 10 mg/mL of Compound 1.  

51. (New) The method of claim 41, wherein the aqueous buffered saline is phosphate- buffered saline.  

52. (New) The method of claim 41, wherein the composition comprises about 40% (v/v) phosphate-buffered saline.  

53. (New) The method of claim 41, wherein the composition has a pH of about 7.4.  

54. (New) The method of claim 41, wherein the composition is suitable for intravenous administration.  

55. (New) The method of claim 41, wherein the Compound I is provided as a mixture comprising a Compound 1 Form A solid form and amorphous Compound 1.  

56. (New) The method of claim 55, wherein the mixture comprises at least about 90% by weight of Compound 1 Form A solid form.  

57. (New) The method of claim 55, wherein the mixture comprises at least about 95% by weight of Compound 1 Form A solid form.  

58. (New) The method of claim 41, wherein the solid form of Compound 1 has been stored for a period of time prior to being formulated to produce the liquid composition.

-------
Delete claims 59-67 
The numbering of the deleted claims is amended as follows:
---
59. (New) In a method of preparing a liquid composition comprising Compound 1: 


    PNG
    media_image2.png
    82
    153
    media_image2.png
    Greyscale
 1 the improvement that comprises: manufacturing the liquid composition by a process that utilizes Compound 1 in a solid form that is or comprises Form A, wherein Form A is characterized by one or more peaks in its X-ray powder diffraction pattern selected from those at about 8.64, about 11.04, about 17.34, about 25.06, and about 25.70 degrees 2-theta.  

60. (New) The improvement of claim 59, wherein the solid form of Compound 1 consists essentially of Form A. 
 
61. (New) The improvement of claim 59, wherein the solid form of Compound 1 has been stored for a period of time prior to being processed to produce the liquid composition.  

62. (New) The improvement of claim 59, wherein the liquid composition comprises about 40% (v/v) to about 60% (v/v) polyethylene glycol 300 and about 5% (v/v) to about 15% (v/v) polysorbate 80 in aqueous buffered saline.  

63. (New) The improvement of claim 62, wherein the liquid composition comprises from about 0.8 mg/mL to about 10 mg/mL of Compound 1.  

64. (New) The improvement of claim 63, wherein the aqueous buffered saline is phosphate- buffered saline.  

65. (New) The improvement of claim 64, wherein the composition comprises about 40% (v/v) phosphate-buffered saline. 
 
66. (New) The improvement of claim 65, wherein the composition has a pH of about 7.4.  

67. (New) The improvement of claim 66, wherein the composition is suitable for intravenous administration.

-------

Reasons for Allowance
The present elected invention is directed to a process of preparing liquid composition comprising compound I, 
    PNG
    media_image1.png
    115
    132
    media_image1.png
    Greyscale
is a solid form. The process comprises formulating compound 1 (Form A) in aqueous buffered saline comprising polyethylene glycol and polysorbate 80. The closest prior art is U.S. Patent No. 8,772,326 B2. However, US Patent No. 8,772,326 B2 fail to disclose or suggest the modifications necessary to arrive at Applicants claimed process of preparing the liquid composition comprising the crystalline Form A of compound 1. None of the published compounds anticipated, or rendered obvious, the process as described in this application. 
Therefore, claims 41-58 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submit ions should be clearly labeled “Comments on Statement for Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM – 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626